U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 30, 2008 GLOBAL MUSIC INTERNATIONAL, INC. (Exact name of registrant as specified in charter) Florida 333-120908 20-1354562 (State or jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation or organization) identification No.) 30 Grassy Plain Street, Suite 7, Bethel, Connecticut 06801 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 203-730-0888 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- Item 4.02. Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review. On February 14, 2008, the Board of Directors of Global Music International, Inc. (the “Company”) concluded that the Company’s previously issued financial statements for each reporting period from January 1, 2006 through September 30, 2007 will be restated to make necessary accounting adjustments.
